                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation

                                                                     IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                    v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK


                                                  ALASKA RAILROAD CORPORATION’S NOTICE OF NON-
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                  OPPOSITION TO THE MUNICIPALITY OF ANCHORAGE’S
       Anchorage, Alaska 99503-3985




                                                       MOTION TO INTERVENE AS A DEFENDANT

                                                    Plaintiff Alaska Railroad Corporation (“ARRC”) received the Municipality of

                                             Anchorage’s (“MOA”) Motion to Intervene as Defendants or, in the Alternative, to

                                             Participate as Amicus Curiae. (Dkt. No. 47). Considering MOA’s status as a government

                                             entity and fee owner along portions of ARRC’s right-of-way, ARRC recognizes that MOA


                                              ARRC’s NOTICE OF NON-OPPOSITION TO MOA’s MOTION TO INTERVENE - Page 1 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 55 Filed 03/26/21 Page 1 of 2
                                             may have an interest in the present litigation which is not adequately represented by the

                                             existing parties.

                                                      As such, ARRC does not oppose MOA’s intervention as a Defendant. However,

                                             ARRC requests that MOA be held to the same briefing schedule and discovery orders as

                                             Defendant FCHA.

                                                                                                   OLES MORRISON RINKER & BAKER LLP
                                                                                                   Attorneys for Plaintiff


                                              Dated: March 26, 2021                         By: s/ Michael C. Geraghty
                                                                                                Michael C. Geraghty, ABA#7811097
                                                                                                William G. Cason, ABA#2009083

                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on March 26, 2021, a copy of the foregoing
                                             document was served electronically on the following party(ies):

                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Thomas E. Meacham
                                             Attorneys for Flying Crown Subdivision

                                             Matt Mead
                                             David A. Wilkinson
                                             Attorneys for ENSTAR Natural Gas Company, a division of
                                             SEMCO Energy, Inc., and Alaska Pipeline Company

                                             Thomas E. Meacham
                                             Attorney for Proposed Intervenor-Defendant
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519




                                             Matanuska Telephone Association, Inc.
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Robert P. Owen
                                             Attorney for Proposed Intervenor-Defendant
                                             Municipality of Anchorage

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/ Michael C. Geraghty

                                             4831-2495-2502, v. 11




                                              ARRC’s NOTICE OF NON-OPPOSITION TO MOA’s MOTION TO INTERVENE - Page 2 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 55 Filed 03/26/21 Page 2 of 2
